Title: To George Washington from William Owens, 2 August 1793
From: Owens, William
To: Washington, George



[c.2 August 1793]

The Humble Petition of Williams Owens House-Carpenter Sheweth, That Pet[itione]r has been lately to see the new City Washington, having an Intention if Petr liked the place, to reside therein, and Petr meeting with Some friends there, have given him encouragement to fix his residence there, but Petr having a Family to remove, the distance great and Petr’s abilities Not Sufficient to move at present, which is his Sanguine wish—and Embolden’d by Your Universial Benevolent disposition Petr prays Your Assistance at present, to help Petr & Family down, which (if it be Your Excellency’s pleasure by writing a line to the Managers) shall be refunded, by Petr working it up with them: as they have encouraged Petr to go down—May you long live to promote the good of Your Country and that City Call’d by Your name, And may You Enjoy all the Blessings of peace and Health is the Earnest prayer of Your Excellency’s devoted Petitioner &c.

Wm Owens

